


WINTRUST FINANCIAL CORPORATION


PERFORMANCE SHARE UNIT AGREEMENT - SHARES SETTLED


This Performance Share Unit Award Agreement (the “Agreement”) is dated as of
____________, __, 201X (the “Grant Date”), by and between Wintrust Financial
Corporation, an Illinois corporation (the “Company”), and NAME (the
“Participant”) and is governed by the terms of the Wintrust Financial
Corporation Long-Term Incentive Program (the “Program”), which was adopted by
the Compensation Committee (the “Committee”) of the Board of Directors of the
Company under the Wintrust Financial Corporation 2007 Stock Incentive Plan (the
“Plan”). Capitalized terms not defined herein shall have the meanings specified
in the Program or Plan.
1.Award.
 
(a)    General Terms of Award. Subject to the terms of this Agreement, the
Program and the Plan, the Participant is hereby granted a target performance
share unit award representing the right to receive ### shares of the Company’s
common stock, no par value (the “Common Stock”) (the “Award”); provided,
however, that the number of shares of Common Stock to be issued to the
Participant shall be determined based upon the satisfaction of the Performance
Criteria in accordance with the terms of this Agreement, including Exhibit A
hereto. It is understood that this Agreement is subject to the terms of the
Program and Plan, to which reference is hereby made for a more detailed
description of the terms to which the Award is subject and by which reference
the Program and Plan are incorporated herein. The Program and the Plan shall
control in the event there is any conflict between the Plan or Program and this
Agreement and on such matters as are not contained in this Agreement.
(b)    Acceptance of Agreement. The Award shall be null and void unless the
Participant shall accept this Agreement by executing it in the space provided
below and returning such original execution copy to the Company.
2.Satisfaction of Performance Criteria. The number of shares of Common Stock to
be issued to the Participant after the end of the Performance Period (as defined
in Exhibit A) and the subsequent deferral period shall be determined as
described in Exhibit A to this Agreement, which Exhibit A is incorporated into
and forms a part of this Agreement.


3.Vesting and Termination of Employment.
  
(a)    Performance-Based Vesting Conditions. Except as otherwise provided in
this Section 3, the Participant shall be eligible to receive the number of
shares of Common Stock determined pursuant to Exhibit A only if the Participant
has remained continuously employed by the Company or one of its Affiliates
through the date on which the Committee certifies the achievement of the
applicable Performance Criteria pursuant to Section 4(a) of this Agreement.
(b)    Termination by Reason of Death, Permanent Disability or Retirement. In
the event the employment of the Participant is terminated by reason of the
Participant’s death, Permanent Disability or Retirement prior to the date on
which the Committee certifies the achievement of the applicable Performance
Criteria pursuant to Section 4(a) of this Agreement, then the Participant shall
be entitled to a prorated Award, with such prorated award equal to the number of
Shares determined based on the actual performance during the Performance Period
multiplied by a fraction, the numerator of which shall equal the number of full
months such Participant was employed during the Performance Period and the
denominator of which shall equal the number of full months in the Performance
Period.
For purposes of this Agreement:
(i)
Permanent Disability shall mean any mental or physical illness, disability or
incapacity that renders the Participant unable to perform his/her duties where
a) such Permanent Disability has been determined to exist by a physician
selected by the Company or b) the Company has reasonably determined, based on
such physician’s advice, that such disability will continue for 180 days or more
within any 365-day period, of which at least 90 days are consecutive. The
Participant shall cooperate in all respects with the Company if a question
arises as to whether he/she has become disabled (including, without limitation,
submitting to an examination by a physician or other health care specialist
selected by the Company and authorizing such physician or other health care
specialist to discuss the Participant’s condition with the Company).

(ii)
Retirement shall mean the termination of a Participant’s employment for any
reason other than death, disability or termination for cause if it occurs on or
after age 65 or on or after age 55 and, as of the date of termination, the sum
of the Participant’s attained age as of his/her most recent birthday and the
full and completed years of service with the Company (including continuous years
of service, if any, with a subsidiary as of the date such subsidiary was
acquired by the Company) equals or exceeds 75.







--------------------------------------------------------------------------------




(c)    Termination for any Other Reason. In the event the employment of the
Participant is terminated for any reason other than the Participant’s death,
Permanent Disability or Retirement prior to the date on which the Committee
certifies the achievement of the applicable Performance Criteria pursuant to
Section 4(a) of this Agreement, then the Participant’s Award shall be
immediately forfeited by the Participant upon such termination of employment.
(d)    Change of Control. Upon (i) a Change of Control or (ii) the termination
of the Participant’s employment by the Company without Cause or by the
Participant due to a Constructive Termination within 18 months following the
occurrence of a Change of Control, the Award shall be governed by the terms of
Sections 12(a) and 12(b) of the Plan, as applicable; provided, however, that in
the event the Award shall vest pursuant to Section 12 of the Plan, such Award
shall be settled within thirty (30) days following the effective date of the
Change of Control in the case of vesting pursuant to Section 12(a) of the Plan
or the Participant’s termination of employment in the case of vesting pursuant
to Section 12(b) of the Plan; provided further, that if the Change of Control is
not a “change in control event,” within the meaning of Section 409A of the Code,
then such Award shall be settled at the same time as set forth in Section 4.
(e)    Leave of Absence. The Participant shall not be deemed to have terminated
employment during any paid leave of absence, provided that the Participant
continues to remain an employee of the Company or one of its Affiliates. During
any Company-approved unpaid leave of absence, the Award shall be prorated, with
such prorated award equal to the number of Earned Shares determined based on the
actual performance during the Performance Period multiplied by a fraction, the
numerator of which shall equal the number of full months such Participant was an
active employee and on the Company’s payroll during the Performance Period and
the denominator of which shall equal the number of full months in the
Performance Period, provided that the Participant continues to remain an
employee of the Company or one of its Affiliates.
4.Settlement of Award.


(a) Certification of Performance Criteria. Subject to the deferral of shares
pursuant to Section 4(b) of this Agreement, after the last day of the
Performance Period the Company shall determine the number of shares of Common
Stock earned pursuant to Exhibit A; provided that and except as otherwise
provided for in this Agreement, such shares shall be earned and payable only if
the Participant has remained continuously employed by the Company or one of its
Affiliates through the date on which the Committee certifies the achievement of
the Performance Criteria pursuant to this Section 4(a). Notwithstanding any
other provision in the Agreement to the contrary, the Company shall not issue or
transfer any shares of Common Stock subject to the Award, unless and until the
Committee has certified that the applicable Performance Criteria have been
satisfied, which certification shall occur within 60 days following the last day
of the Performance Period.
(b) Crediting of Earned Shares to Deferral Account; Dividend Equivalents. As of
the date on which the Committee certifies that the applicable Performance
Criteria have been satisfied, in accordance with Section 4(a) (the “Deferral
Date”), the number of shares of Common Stock earned pursuant to Section 4(a)
shall be credited as notional shares of Common Stock to a bookkeeping account
maintained by the Company on behalf of the Participant (the “Deferral Account”),
which number of notional shares shall be subject to adjustment in accordance
with Section 10 of the Plan. As of each dividend date with respect to shares of
Common Stock that occurs after the Deferral Date and prior to the Settlement
Date, as defined in Section 4(c), a dollar amount equal to the amount of the
dividend that would have been paid on the number of notional shares credited to
the Deferral Account as of the close of business on the record date for such
dividend shall be converted into an additional number of notional shares equal
to the number of whole and fractional shares of Common Stock that could have
been purchased at the closing price on the dividend payment date with such
dollar amount. In the case of any dividend declared on shares of Common Stock
which is payable in shares of Common Stock, the Deferral Account shall be
credited with an additional number of notional shares equal to the product of
(x) the number of shares of Common Stock then credited to the Deferral Account
on the related dividend record date multiplied by the (y) the number of shares
of Common Stock (including any fraction thereof) distributable as a dividend on
a share of Common Stock.


(c) Timing of Settlement. Subject to the deferral of the Settlement Date
pursuant to this Section 4(c) or the accelerated settlement pursuant to Section
3(d) of this Agreement, the shares of Common Stock credited to the Deferral
Account shall be issued or transferred to the Participant within 30 days after
the earlier to occur of (i) the Participant’s separation from service, within
the meaning of Section 409A of the Code (subject to a six-month delay to the
extent required under Section 11 of this Agreement), and (ii) the date of the
Participant’s death (the “Settlement Date”). Notwithstanding the foregoing, the
Participant may make an election at least six months prior to the last day of
the Performance Period, in accordance with procedures prescribed by the Company
and Section 409A of the Code, to defer the Settlement Date to one or more dates
specified by the Participant in writing; provided, however, that such election
shall be permitted only if (A) the Participant performs services for the Company
continuously through the date the Participant makes a deferral election when
allowed under this Section 4(c); and (B) in no event may the Participant make
such a deferral election after the attainment of the Performance Criteria has
become readily ascertainable.


(d) Method of Settlement. Within 30 days after the Settlement Date, the Company
shall issue or transfer to the Participant shares of Common Stock equal to the
number of whole notional shares of Common Stock credited to the Participant’s
Deferral Account as of the Settlement Date and a cash payment equal to the Fair
Market Value of any fractional share of Common Stock credited to the
Participant’s Deferral Account as of the Settlement Date. The Company may effect
the transfer of shares of Common Stock to the Participant either by the delivery
of one or more certificates of Common Stock to the Participant or by an
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company, and in either case by issuing such shares in the
Participant’s name or in such other name as is acceptable to the Company and
designated in writing by the Participant. The Company shall pay all original
issue or transfer taxes and all fees and expenses incident to such delivery,
except as otherwise provided in Section 3.3 of the Program. Prior to the
settlement of the Award, the holder of such Award shall have no rights as a
shareholder of the Company with respect to the shares of Common Stock subject to
such Award, including, without limitation, voting rights and the right to
receive dividends. The Committee reserves the right to settle the shares of
Common Stock




--------------------------------------------------------------------------------




subject to the Award in cash having a Fair Market Value as of the date of
payment equal to the Fair Market Value of such shares, as determined by the
Committee in its sole discretion.


5.Withholding. The Company will have the power and the right to deduct or
withhold, or require the Participant or the Participant’s beneficiary to remit
to the Company, the number of shares of Common Stock or a cash amount sufficient
to satisfy federal, state, and local taxes, domestic or foreign, required by law
or regulation to be withheld with respect to any taxable event arising as a
result of this Agreement.


6.Clawback Provision. Participant acknowledges that Participant has read the
Company’s Clawback Policy. In consideration of the grant of the Award, the
Participant agrees to abide by the Company’s Clawback Policy and any
determinations of the Board pursuant to the Clawback Policy. Without limiting
the foregoing, and notwithstanding any provision of this Agreement to the
contrary, the Participant agrees that the Company shall have the right to
require the Participant to repay the value of the shares received by the
Participant pursuant to this Agreement, as may be required by law (including,
without limitation, the Dodd-Frank Wall Street Reform and Consumer Protection
Act and implementing rules and regulations thereunder) or as a result of: (i) a
financial restatement if the shares issued to the Participant were predicated
upon achieving certain Performance Criteria that were subsequently the subject
of such financial restatement; (ii) the Committee determined that the
Participant engaged in intentional misconduct that caused the need for such
restatement; and (iii) a lower number of shares would have been issued based on
the restated results. This Section 6 shall survive the termination of the
Participant’s employment for any reason. The foregoing remedy is in addition to
and separate from any other relief available to the Company due to the
Participant’s misconduct or fraud. Any determination by the Committee with
respect to the foregoing shall be final, conclusive and binding upon the
Participant and all persons claiming through the Participant.


7.Administration. The authority to administer and interpret this Agreement shall
be vested in the Committee, and the Committee shall have all the powers with
respect to this Agreement as it has with respect to the Program and Plan. Any
dispute or disagreement which shall arise under, as a result of, or in any way
shall relate to the interpretation or construction or this Agreement shall be
determined by the Committee, and any such determination shall be final, binding
and conclusive for all purposes.


8.Transferability. The Award shall not be subject to execution, collateral
assignment, attachment or similar process, unless otherwise permitted by the
Committee under the terms of the Program or Plan. Any such attempted action or
other disposition of the Award contrary to the provisions of the Program or Plan
shall be null and void, and in such event the Company shall have the right to
terminate the Award. Such termination shall not prejudice any rights or remedies
which the Company or an Affiliate may have under this Agreement or otherwise.


9.Notices. Each notice relating to this Agreement shall be in writing and
delivered in person or by registered mail to Wintrust Financial Corporation,
9700 West Higgins Road, Rosemont, Illinois 60018, Attn: General Counsel, or at
such other address designated by the Company. All notices to the Participant or
other person or persons succeeding to the Participant’s rights under this
Agreement shall be delivered to the Participant or such other person or persons
at the Participant’s address as it then appears on the Company’s records.


10.Governing Law. This agreement shall be governed by laws of the State of
Illinois and shall inure to the benefit of and be binding upon the Company and
its successors and assigns and the Participant and the Participant’s heirs,
executors, administrators and successors.


11.Section 409A. The Agreement is intended to comply with the requirements of
Section 409A of the Code, and shall be interpreted and construed consistently
with such intent; provided, however, that in no event shall the Company or any
of its directors, officers, employees or advisors be responsible for any such
additional tax, interest or related tax penalties that may be imposed under
Section 409A of the Code. Notwithstanding any other provision in the Agreement,
Program or Plan, if a Participant is a “specified employee,” as defined in
Section 409A of the Code, as of the date of the Participant’s “separation from
service,” as defined in Section 409A of the Code, then to the extent any amount
payable to the Participant (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, (ii) is payable
upon the Participant’s separation from service and (iii) under the terms of this
Program would be payable prior to the six-month anniversary of the Participant’s
separation from service, such payment shall be delayed until the earlier to
occur of (a) the first business day following the six-month anniversary of the
separation from service and (b) the date of the Participant’s death.




















--------------------------------------------------------------------------------




Wintrust Financial Corporation by:






_______________________________                             










    
Participant:






________________________________    
NAME                












Attest




________________________________    
                
            




